DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of this instant application.
Claims 1-20 are pending in this action.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Communications System and Method for Physical Access Control
Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,952,077 B1. This is a statutory double patenting rejection. Consider the following.
Claim 1 in the patent anticipates claim 1 in the examined application.
Claim 2 in the patent anticipates claim 2 in the examined application.
Claim 3 in the patent anticipates claim 3 in the examined application.
Claim 3 in the patent anticipates claim 4 in the examined application.
Claim 4 in the patent anticipates claim 5 in the examined application.
Claim 5 in the patent anticipates claim 6 in the examined application.
Claim 6 in the patent anticipates claim 7 in the examined application.
Claim 7 in the patent anticipates claim 8 in the examined application.
Claim 8 in the patent anticipates claim 9 in the examined application.
Claim 10 in the patent anticipates claim 10 in the examined application.
Claim 11 in the patent anticipates claim 11 in the examined application.
Claim 12 in the patent anticipates claim 12 in the examined application.
Claim 13 in the patent anticipates claim 13 in the examined application.
Claim 14 in the patent anticipates claim 14 in the examined application.
Claim 15 in the patent anticipates claim 15 in the examined application.
Claim 16 in the patent anticipates claim 16 in the examined application.
Claim 17 in the patent anticipates claim 17 in the examined application.
Claim 18 in the patent anticipates claim 18 in the examined application.
Claim 19 in the patent anticipates claim 19 in the examined application.
Claim 20 in the patent anticipates claim 20 in the examined application.

Examiner’s Remarks
 
It is to be noted and of the record that claims 1-20 in the instant application are allowable from other prior art point of view. But, the claims have been found to be direct copies of the U.S. Patent No. 10,952,077 B1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        6/4/2022